Case 0:18-cv-63088-RS Document 18 Entered on FLSD Docket 02/26/2019 Page 1 of 5



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                                             CASE NO. 18-63088-CIV-DIMITROULEAS
 PATRICIA KENNEDY, Individually,

         Plaintiff,

 vs.

 GURU KRUPA, INC, a Florida corporation, and
 THRUSHA COMPANY LLC, a Florida Limited
 Liability Company, doing business as RED
 CARPET INN ST AUGUSTINE,

       Defendants.
 ____________________________________/


                   ORDER DENYING DEFENDANTS’ MOTION TO DISMISS


         THIS CAUSE is before the Court on Defendants Guru Krupa, Inc. and Thrusha

 Company, LLC (collectively, “Defendants”)’s Motion to Dismiss, filed on January 29, 2019.

 [DE 14] (the “Motion”). The Court has carefully reviewed Plaintiff Patricia Kennedy

 (“Plaintiff”)’s Complaint [DE 1], the Motion, Plaintiff’s Memorandum in Opposition [DE 17],

 notes that Defendants did not file a reply, and is otherwise fully advised in the premises.

 I.      Background1

         Title III of the ADA prescribes, as a “[g]eneral rule”:

                 No individual shall be discriminated against on the basis of disability in the full
         and equal enjoyment of the goods, services, facilities, privileges, advantages, or
         accommodations of any place of public accommodation by any person who owns, leases
         (or leases to), or operates a place of public accommodation.

 42 U.S.C. § 12182(a).



 1
  All facts set forth in the background are according to the allegations of the Third Amended Complaint [DE 25],
 which the Court assumes as true for purposes of this Motion.

                                                         1
Case 0:18-cv-63088-RS Document 18 Entered on FLSD Docket 02/26/2019 Page 2 of 5



        According to the allegations of the Complaint, of which the Court assumes the factual

 allegations therein as true for purposes of this motion, Plaintiff is bound to ambulate in a

 wheelchair or with a cane or other support and has limited use of her hands. [DE 1] at ¶ 1. She

 brought this suit against Defendant for allegedly violating Title III of the Americans with

 Disabilities Act (“ADA”), 42 U.S.C. § 12181 et seq., and more specifically, for allegedly

 violating 28 C.F.R. Section 36.302(3)(1), which imposes certain requirements on reservations

 made by public accommodations that own, lease or operate places of lodging. See [DE 1].

 Defendants owns, leases, or operates a place of public accommodation, which is a place of

 lodging known as Red Carpet Inn St Augustine (hereinafter “Property”). ¶ 3. Defendants, either

 by themselves or by and through a third party, implemented, operate, control and/or maintain

 websites for the Property which contain an online reservations system (“the websites”). ¶ 8.

        Plaintiff visited the websites to determine the accessible features at the Property. ¶ 9.

 Plaintiff was unable to do so because Defendants failed to comply with the requirements set forth

 in 28 C.F.R. Section 36.302(e), which require, in relevant part:

        Reservations made by places of lodging. A public accommodation that owns,
        leases (or leases to), or operates a place of lodging shall, with respect to reservations
        made by any means, including by telephone, in-person, or through a third party -
                (i) Modify its policies, practices, or procedures to ensure that individuals with
                disabilities can make reservations for accessible guest rooms during the same
                hours and in the same manner as individuals who do not need accessible
                rooms;
                (ii) Identify and describe accessible features in the hotels and guest rooms
                offered through its reservations service in enough detail to reasonably permit
                individuals with disabilities to assess independently whether a given hotel or
                guest room meets his or her accessibility needs;
                (iii) Ensure that accessible guest rooms are held for use by individuals with
                disabilities until all other guest rooms of that type have been rented and the
                accessible room requested is the only remaining room of that type;
                (iv) Reserve, upon request, accessible guest rooms or specific types of guest
                rooms and ensure that the guest rooms requested are blocked and removed
                from all reservations systems; and
                (v) Guarantee that the specific accessible guest room reserved through its

                                                  2
Case 0:18-cv-63088-RS Document 18 Entered on FLSD Docket 02/26/2019 Page 3 of 5



                 reservations service is held for the reserving customer, regardless of whether
                 a specific room is held in response to reservations made by others.

 28 C.F.R. § 36.302(e). See ¶ 9. The websites remain noncompliant and Plaintiff intends to visit

 the websites again in the near future “in order to test them for compliance with 28 C.F.R. Section

 36.302(e) and/or to utilize the websites to reserve a guest room and otherwise avail herself of the

 goods, services, features, facilities, benefits, advantages, and accommodations of the Property.” ¶

 10.

 II.     Standard of Review

         Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a “short and plain

 statement of the claim showing that the pleader is entitled to relief.” This pleading standard

 “does not require ‘detailed factual allegations,’ but it demands more than an unadorned, the-

 defendant-unlawfully-harmed me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A pleading that asserts

 mere “labels and conclusions” or “a formulaic recitation of the elements of a cause of action will

 not do.” Twombly, 550 U.S. at 555. And “on the assumption that all the allegations are true

 (even if doubtful in fact),” the factual allegations pleaded “must be enough to raise a right to

 relief above the speculative level.” Id. “Threadbare recitals of the elements of a cause of action,

 supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.

         To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

 factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.

 (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads

 factual content that allows the court to draw the reasonable inference that the defendant is liable

 for the misconduct alleged.” Id. This plausibility determination is “a context-specific task that

 requires the reviewing court to draw on its judicial experience and common sense.” Id. at 679.

                                                     3
Case 0:18-cv-63088-RS Document 18 Entered on FLSD Docket 02/26/2019 Page 4 of 5



 “But where the well-pleaded facts do not permit the court to infer more than the mere possibility

 of misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled

 to relief.’” Id. (brackets in original) (quoting Fed. R. Civ. P. 8(a)(2)). “The Supreme Court has

 employed a ‘two-pronged approach’ in applying the foregoing principles: first, a reviewing court

 should eliminate any allegations in the complaint that are merely legal conclusions; and second,

 where there are well-pleaded factual allegations, ‘assume their veracity and then determine

 whether they plausibly give rise to an entitlement to relief.’” Boyd v. Warden, Holman

 Correctional Facility, 856 F.3d 853, 864 (11th Cir. 2017) (quoting Iqbal, 556 U.S. at 679).

 III.   Discussion

        In the instant Motion to Dismiss, Defendants argue that the Complaint must be dismissed

 for Plaintiff’s failure to plead a nexus between Defendants’ websites and Plaintiff’s ability to

 access the Property. In other words, that Plaintiff fails to state a claim because she does not

 plead factual allegations demonstrating that her inability to use the websites impeded her access

 to the Property. However, in an unpublished decision last year in Haynes v. Dunkin' Donuts

 LLC, 741 F. App'x 752, 753 (11th Cir. 2018), the Eleventh Circuit reversed this Court for

 dismissing a website inaccessibility complaint for failing to plausibly allege facts demonstrating

 that his inability to utilize defendant’s website was an impediment to plaintiff’s ability to access

 defendants’ physical stores and enjoy the goods and services offered there. While this Court

 does not necessarily agree with the Haynes opinion, it is persuasive authority and the Court will

 follow it unless the Eleventh Circuit indicates otherwise. Furthermore, Defendants’ Motion to

 Dismiss does not cite any cases applying a nexus requirement in a case alleging violation of 28

 C.F.R. § 36.302(e). Accordingly, the Court finds that Plaintiff has stated a plausible claim for

 relief under Title III of the ADA at the pleading stage.



                                                   4
Case 0:18-cv-63088-RS Document 18 Entered on FLSD Docket 02/26/2019 Page 5 of 5



 IV.    Conclusion

        For the reasons stated, it is ORDERED AND ADJUDGED as follows:

        1.     Defendants’ Motion to Dismiss [DE 14] is DENIED;

        2.     Defendants shall file answer(s) to the Complaint within fourteen (14) days.

        DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

 this 26th day of February, 2019.




 Copies furnished to:
 Counsel of Record




                                                5
